              Case 5:20-cv-00551 Document 1 Filed 05/05/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 YVONNE SANCHEZ                                   §
                                                  §
         Plaintiff,                               §
                                                  §
 v.                                               §
                                                  §
                                                              CIVIL ACTION NO. 5:20-cv-551
 WELLS FARGO BANK, N.A.                           §
                                                  §
          Defendant.                              §
                                                  §
                                                  §
                                                  §

                                    NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. §§ 1332(a), 1441, and 1446, Wells Fargo Bank, N.A., Trustee for

the Pooling and Servicing Agreement Dated as of April 1, 2005 Park Place Securities, Inc. Asset-

Backed Pass-Through Certificates Series 2005-WHQ2, (“Wells Fargo”), Defendant, removes this

action from the 288th Judicial District Court, Bexar County, Texas to the United States District

Court for the Western District of Texas, San Antonio Division, as follows:

                                   I.      STATE COURT ACTION

        On April 17, 2020, Plaintiff Yvonne Sanchez (“Plaintiff”) filed her Original Petition in the

288th Judicial District Court, Bexar County, Texas, styled: Yvonne Sanchez v. Wells Fargo Bank,

N.A., Cause No. 2020CI07284 (the “State Court Action”).

        In the State Court Action, Plaintiff alleges that the foreclosure sale of the real property

commonly known as 12030 Sunburst Lane, San Antonio, Texas 78230 (the “Property”) was

wrongful because the statute of limitations to foreclose has expired. See Compl. p. 2-3. Plaintiff

also alleges statutory fraud and requests a declaration that the foreclosure sale is invalid because

of the statute of limitations. Id. Based on this allegation, Plaintiff asserts causes of action for

NOTICE OF REMOVAL                                                                            PAGE 1
82850337V.1
                Case 5:20-cv-00551 Document 1 Filed 05/05/20 Page 2 of 7




wrongful foreclosure and statutory fraud and seeks to quiet title. Id. p. 3. Plaintiff also seeks

injunctive relief, actual damages, interest, and attorneys’ fees.

        Defendant removes the State Court Action to this Court on the basis of diversity

jurisdiction.

                              II.       PROCEDURAL REQUIREMENTS

        This action is properly removed to this Court, as the lawsuit is pending within the district

and division. See 28 U.S.C. § 1441; 28 U.S.C. § 124(b)(2).

        The United States District Court for the Western District of Texas, San Antonio Division,

has original jurisdiction over this action based on diversity jurisdiction because Defendant is now,

and was at the time this action commenced, diverse in citizenship from Plaintiff, and the amount

in controversy exceeds the minimum jurisdictional amount. See 28 U.S.C. § 1332(a).

        Pursuant to 28 U.S.C. § 1446(a), this Notice of Removal is accompanied by copies of the

following materials:

                  Exhibit A          Civil Cover Sheet and Supplemental Cover Sheet

                  Exhibit B          State Court Docket Sheet and State Court File

                  Exhibit C          Bexar County Appraisal District Records for the
                                     Property

        In connection with the filing of this Notice of Removal, Defendant is filing a copy of the

Notice of Removal in the 288th Judicial District Court, Bexar County, Texas pursuant to 28 U.S.C.

§ 1446(d).

                              III.     DIVERSITY JURISDICTION

        Where there is complete diversity among the parties and the amount in controversy exceeds

$75,000, exclusive of interest and costs, an action may be removed to federal court. See 28 U.S.C.

§§ 1332(a), 1441(a). Complete diversity exists in this case because Plaintiff is not a citizen of the


NOTICE OF REMOVAL                                                                             PAGE 2
82850337V.1
              Case 5:20-cv-00551 Document 1 Filed 05/05/20 Page 3 of 7




same state as Defendant. Additionally, this action involves an amount in controversy that exceeds

$75,000, exclusive of interest and costs.

        A.     THE PARTIES ARE COMPLETELY DIVERSE.

        Plaintiff is a natural person, so her citizenship for diversity purposes is determined by

“where [they are] domiciled, that is, where [they have] a fixed residence with the intent to remain

there indefinitely.” Margetis v. Ray, No. 3:08-CV-958-L, 2009 WL 464962, at *3 (N.D. Tex. Feb.

25, 2009) (citing Freeman v. Northwest Acceptance Corp., 754 F.2d 553, 555-56 (5th Cir. 1985)).

Plaintiff is domiciled in Bexar County, Texas. See Compl. ¶ 2. Therefore, Plaintiff is a citizen of

Texas for diversity purposes.

        Wells Fargo is a national banking association organized under federal law. A national

bank, for diversity purposes, "is a citizen of the State in which its main office, as set forth in its

articles of association, is located." Wachovia Bank, N.A. v. Schmidt, 546 U.S. 303, 307 (2006).

Under its articles of association, Wells Fargo's main office is located in South Dakota. Therefore,

Wells Fargo is a citizen of South Dakota for diversity purposes. 28 U.S.C. § 1348; Wachovia

Bank, 546 U.S. at 307.

        Because Plaintiff and Defendant are citizens of different states, there is complete diversity

between the parties. See 28 U.S.C. § 1332(c)(1).

        B.     AMOUNT IN CONTROVERSY

        Where a defendant can show, by a preponderance of the evidence, that the amount in

controversy more likely than not exceeds the jurisdictional minimum, removal is proper. See

White v. FCI U.S.A., Inc., 319 F.3d 672, 675–76 (5th Cir. 2003). A defendant can meet this burden

if it is apparent from the face of the petition that the claims are likely to exceed $75,000, or,

alternatively, if the defendant introduces other evidence to show that the amount in controversy



NOTICE OF REMOVAL                                                                              PAGE 3
82850337V.1
              Case 5:20-cv-00551 Document 1 Filed 05/05/20 Page 4 of 7




more likely than not exceeds $75,000, exclusive of interest and costs. See St. Paul Reins. Co. v.

Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); Berry v. Chase Home Fin., LLC, No. C-09-116,

2009 WL 2868224, at *2 (S.D. Tex. Aug. 27, 2009).

        “In actions seeking declaratory or injunctive relief, it is well established that the amount in

controversy is measured by the value of the object of the litigation.” Farkas v. GMAC Mortgage,

LLC, 737 F.3d 338, 341(5th Cir. 2013) (quoting Hunt v. Wash. State Apple Adver. Comm'n, 432

U.S. 333, 347 (1977)); Martinez v. BAC Home Loans Servicing, 777 F. Supp. 2d. 1039, 1044

(W.D. Tex. 2010). Where, as here, “‘the validity of a contract or a right to property is called into

question in its entirety, the value of the property controls the amount in controversy.’” Nationstar

Mortgage LLC v. Knox, No. 08-60887, 351 F. App’x 844, 848 (5th Cir. 2009) (quoting Waller v.

Prof’l Ins. Corp., 296 F.2d 545, 547-48 (5th Cir. 1961)); see also Alsobrook v. GMAC Mortg.,

L.L.C., 541 F. App’x. 340, 342 n.2, (5th Cir. 2013); Copeland v. U.S. Bank Nat'l Ass'n, No. 11-

51206, 485 F. App’x 8, 9 (5th Cir. 2012); see also Lindsey v. JPMorgan Chase Bank Nat. Ass’n,

No. 3:12-CV-4535, 2013 WL 2896897, at *16 (N.D. Tex. June 13, 2013) (“[W]here the plaintiff

puts the title to property in dispute, the value of the property is the proper measure of the amount

in controversy.”).

        In addition, the Court may also consider actual damages, exemplary damages and

attorney’s fees in determining the amount in controversy. See White, 319 F.3d at 675-76; St. Paul

Reins. Co., 134 F.3d at 1253 n.7; Rawlings v. Travelers Property Cas. Ins. Co., No. 3:07-CV-

1608-O, 2008 WL 2115606, at *8-9 (N.D. Tex. May 20, 2008) (considering Plaintiffs’ request for

exemplary damages and potential recovery pursuant to TEX. CIV. PRAC. & REM. CODE §

41.008, and finding that the amount in controversy “more likely than not” exceeded $75,000);

Grant v. Chevron Phillips Chemical Co. L.P., 309 F.3d 864, 874 (5th Cir. 2002) (“[W]e hold that



NOTICE OF REMOVAL                                                                               PAGE 4
82850337V.1
                Case 5:20-cv-00551 Document 1 Filed 05/05/20 Page 5 of 7




when there is state statutory authority for the court to award attorney’s fees . . . such fees may be

included in the amount in controversy.”); Ray Mart, Inc. v. Stock Building Supply of Texas, L.P.,

435 F. Supp. 2d 578, 588 (E.D. Tex. 2006) (including potential award of attorney fees in

calculating the amount in controversy).

         Based on a review of the Petition and the evidence presented, the amount in controversy

exceeds $75,000, exclusive of interest and costs. Plaintiff seeks a declaration that Defendant’s

lien on the Property is void, and as a result, the entire value of the Property is squarely at issue.

See Bardwell v. BAC Home Loans Servicing, LP, No. 3:11-CV-1002-B, 2011 WL 4346328, at *2

(N.D. Tex. Sept. 16, 2011) (finding value of the property at issue was an appropriate measure of

the amount in controversy where the plaintiff sought to preclude the defendants from exercising

their rights in the property); Nationstar Mortg. LLC, 351 F. App’x at 848; Martinez, 777 F. Supp.

2d at 1047; Waller, 296 F.2d at 547-48. According to the Bexar County Appraisal District, the

current market value of the Property is $345,160.1 In addition, Plaintiff seeks damages “in excess

of $200,000.” Thus, the amount in controversy clearly exceeds $75,000, exclusive of interest and

costs.

         Because there is complete diversity among the parties and because the amount in

controversy requirement is satisfied, this Court has jurisdiction pursuant to 28 U.S.C. §§ 1332,

1441, and 1446. Therefore, removal is proper.

                                             IV.      CONCLUSION




1
 Attached as Exhibit C is a true and correct copy of the Bexar County Appraisal District tax assessed market valuation
of the Property. The tax assessed value is not meant to show the true fair market value, but rather to establish that the
property value likely exceeds $75,000. Pursuant to Rule 201 of the Federal Rules of Evidence, Defendant respectfully
requests that the Court take judicial notice of Exhibit C.

NOTICE OF REMOVAL                                                                                                PAGE 5
82850337V.1
              Case 5:20-cv-00551 Document 1 Filed 05/05/20 Page 6 of 7




        WHEREFORE, Defendant removes this action from the 288th Judicial District Court,

Bexar County, Texas to the United States District Court for the Western District of Texas, San

Antonio Division, so that this Court may assume jurisdiction over the cause as provided by law.

                                            Respectfully submitted,


                                            LOCKE LORD LLP

                                            /s/ Jennifer McCammon
                                            B. David L. Foster
                                              State Bar No. 2403155
                                              dfoster@lockelord.com
                                            LOCKE LORD LLP
                                            600 Congress Avenue, Suite 2200
                                            Austin, Texas 78701
                                            (512) 305-4700 (Telephone)
                                            (512) 305-4800 (Facsimile)

                                            Robert T. Mowrey
                                             State Bar No. 14607500
                                             rmowrey@lockelord.com
                                            LOCKE LORD LLP
                                            2200 Ross Avenue, Suite 2800
                                            Dallas, Texas 75201-6776
                                            (214) 740-8000
                                            (214) 740-8800 (facsimile)

                                            Jennifer McCammon
                                              State Bar No. 24101983
                                              Jennifer.mccammon@lockelord.com
                                            LOCKE LORD LLP
                                            JPMorgan Chase Tower
                                            600 Travis Street, Suite 2800
                                            Houston, Texas 77002
                                            Telephone: (713) 226-1200
                                            Facsimile: (713) 223-3717

                                            COUNSEL FOR DEFENDANT




NOTICE OF REMOVAL                                                                         PAGE 6
82850337V.1
              Case 5:20-cv-00551 Document 1 Filed 05/05/20 Page 7 of 7




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was served upon
the following counsel via ECF pursuant to the Federal Rules of Civil Procedure on May 5, 2020.

        Elizabeth Russell
        The Law Office of Albert Van Cleave III, PLLC
        1520 W Hildebrand
        San Antonio, Texas 78201
        Elizabeth_R@vancleavelegal.com
        Counsel for Plaintiff

                                            /s/ Jennifer McCammon
                                            Jennifer McCammon




NOTICE OF REMOVAL                                                                         PAGE 7
82850337V.1
